MEMORANDUM **
Maria del Carmen Reyes-Perez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing as untimely her appeal from an immigration judge’s (“IJ”) removal order, and denying her motion to accept a late-filed appeal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition for review.
The BIA properly dismissed Reyes-Perez’s appeal as untimely because the record reflects that the IJ’s decision issued on December 7, 2005, that the notice of appeal was therefore due on January 6, 2006, and that it was received by the BIA on February 17, 2006. See 8 C.F.R. § 1003.38(b)-(c); see also Matter of Liadov, 23 I. & N. Dec. 990, 991 (BIA 2006) (an appeal is not deemed filed until it is received by the BIA). Moreover, Reyes-Perez has not pointed to “rare circumstances” under which the BIA may excuse a late filing. See, e.g., Oh v. Gonzales, 406 F.3d 611, 613 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.